Citation Nr: 0718547	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Regional Office (RO) in 
Buffalo, New York.

In September 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.

In November 2005 and December 2006, the Board remanded the 
case for further development.


FINDING OF FACT

The veteran currently does not have hearing loss disability 
of the right ear as defined by VA.


CONCLUSION OF LAW

Hearing loss of the right ear was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in February 2003, November 2005, and July 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  Notice of the 
information and evidence needed to establish a disability 
rating and effective date for the disability on appeal was 
provided in July 2006 and January 2007.  The claim was last 
readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and lay statements.  
Moreover, in correspondences received in December 2005 and 
June 2006, the veteran's representative indicated that other 
than VA medical records the veteran had no further medical 
evidence to submit.  In this regard, the Board observes that 
medical records from the indicated VA medical facilities have 
been obtained and associated with the claims file.  Thus, the 
Board observes that there are no outstanding records 
pertinent to this appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, No. 06-
7001.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

If an organic disease of the nervous system, including 
sensorineural hearing loss, manifested to a degree of 10 
percent or more within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, VA examination 
reports, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the veteran underwent a VA audiology 
examination in August 2006.  The report reflects speech 
recognition ability of 92 percent in the right ear and the 
following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10

The Board observes that the above auditory thresholds do not 
establish impaired hearing as defined in 38 C.F.R. § 3.385.  
Accordingly, the examiner opined that no hearing loss is due 
to military noise exposure since this veteran has normal 
hearing from 500 to 4000 Hertz in both ears.  However, the 
speech recognition score of less than 94 percent did fall 
within the 38 C.F.R. § 3.385 criteria.  Thus, the Board 
requested a medical opinion as well as another examination, 
if necessary.

A February 2007 VA examination report reflects that the 
veteran was brought back for additional word recognition 
testing.  Speech recognition ability was found to be 94 
percent in the right ear.  The examiner noted that the 
veteran's hearing does not qualify for VA disability based on 
the set criteria.  The examiner then opined that the veteran 
does not have hearing loss due to service because he had 
normal hearing from 500 to 4000 Hertz in both ears.

Given the recent VA examination report, which is the most 
current medical evidence of record, the Board finds that the 
veteran currently does not have a hearing loss disability as 
defined by VA.  In this regard, the Board observes that, in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  See 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

The Board notes that the veteran's service medical records 
indicate a puretone threshold of 50 at 2000 Hertz in the 
right ear on a July 1975 examination report, completed just 
prior to separation from service.  However, the Board 
observes that both the August 2006 and February 2007 VA 
examination reports reflect puretone thresholds that are not 
reflective of impaired hearing loss disability.  Thus, any 
hearing loss noted in 1975 was clearly acute and transitory, 
as the post-service medical evidence of record shows puretone 
thresholds within normal limits, and his current speech 
recognition score is not reflective of hearing loss 
disability pursuant to 38 C.F.R. § 3.385.

While the veteran's statements and statements from friends 
indicate that the veteran suffers from significant hearing 
loss, as laypersons, they are not competent to provide 
opinions as to medical causation or a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
assertions of medical status do not constitute competent 
medical evidence).

In summary, the preponderance of the competent evidence fails 
to show that the veteran currently suffers from a hearing 
loss disability in the right ear pursuant to 38 C.F.R. 
§ 3.385.  Thus, service connection for the claimed condition 
is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   




ORDER

Service connection for hearing loss of the right ear is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


